Citation Nr: 1821034	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD.) 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 6, 2011, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is now with the RO in Seattle, Washington. 

The Board notes that on his August 2014 VA Form 9, the Veteran requested a Board hearing at a local VA office.  During a January 2017 telephone call with the RO, the Veteran requested that he be scheduled for a videoconference hearing before the Board rather than a local office hearing.  See January 2017 Report of General Information.  A videoconference hearing was scheduled in February 2017.  The Veteran did not appear for the hearing and was marked as a "no show."  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

Although the Board recognizes that the Veteran's representative sent the Veteran a letter (copying VA) indicating their withdrawal in January 2017, the Board finds that the Veteran's representative remains as listed on the cover page above.  A representative may not withdraw services as representative in an appeal after the agency of original jurisdiction (AOJ) has certified an appeal to the Board without a showing of good cause on motion.  38 C.F.R. § 20.608 (b)(2) (2017).  Here, the Veteran's representative's letter to withdraw was submitted after certification of the appeal to the Board and did not provide good cause reasons for the withdrawal, as required under 38 C.F.R. § 20.608.  Additionally, to date, the Veteran's representative has motioned the Board to withdraw.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Review of the record demonstrates that remand is warranted in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, in a December 2011 Statement in Support of the Claim, the Veteran reported that he would be receiving Social Security Disability effective immediately, although the basis for this award was not specified.  It does not appear that the AOJ attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Board notes that the Veteran has failed to report for two VA examinations with regard to this claim.  See March 2015 VA Examination; see also December 2015 RO Exam Details (stating that the Veteran refused an examination.)
The Veteran is reminded that the duty to assist in the development of evidence pertinent to his claim is not a "one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See id.  Upon remand, the RO should schedule the Veteran for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records that are not already associated with the claims file.

2. Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3. Then, schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the current nature of his PTSD.  If the Veteran refuses to schedule an examination or fails to appear for a scheduled examination, the claims file should be documented accordingly.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




